Citation Nr: 1016435	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a right foot 
disorder.

2. Entitlement to service connection for a left foot 
disorder.

3. Entitlement to service connection for a right knee 
disorder.

4. Entitlement to service connection for a left knee 
disorder.

5. Entitlement to service connection for tension of the jaw.

6. Entitlement to service connection for basal cell 
carcinoma. 

7. Whether the severance of entitlement to Chapter 35 
Dependents Educational Assistance was proper.

8. Entitlement to a compensable rating for service-connected 
adenocarcinoma of the prostate status-post radical suprapubic 
prostatectomy, prior to February 9, 2009.
9. Entitlement to a rating in excess of 20 percent for 
adenocarcinoma of the prostate status-post radical suprapubic 
prostatectomy from February 9, 2009 onward.

10. Entitlement to a compensable rating for service-connected 
erectile dysfunction.

11. Entitlement to a rating in excess of 50 percent for 
service-connected depression. 

12. Entitlement to service connection for bilateral hearing 
loss.

13. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.
In December 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

With respect to the Veteran's increased rating claim for 
adenocarcinoma of the prostate, the Board notes that a 
compensable rating was denied in a November 2006 rating 
decision, but a 20 percent rating was then granted in a 
November 2009 rating decision, effective February 9, 2009.  
However, as this rating is still less than the maximum 
benefit available, the appeal is still pending.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

After his hearing, the Veteran submitted additional evidence 
consisting of VA treatment records and personal statements.  
See 38 C.F.R. § 20.1304 (2009).  The Board notes that the 
Veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In November 2009 and December 2009, prior to promulgation 
of a decision by the Board on the issues of entitlement to 
service connection for a right foot disorder, left foot 
disorder, right knee disorder, left knee disorder, tension in 
the jaw, and basal cell carcinoma, as well as whether 
severance of entitlement to Chapter 35 Dependents Education 
Assistance was proper, the Veteran requested to withdraw his 
appeal on these issues.

2. Prior to February 9, 2009, service-connected 
adenocarcinoma of the prostate status-post radical suprapubic 
prostatectomy was productive of voiding dysfunction 
manifested by urinary frequency resulting in voiding every 
four hours during the day and one to two times at night, and 
some urinary leakage  not requiring the use of absorbent 
materials.

3. From February 9, 2009 onward, service-connected 
adenocarcinoma of the prostate status-post radical suprapubic 
prostatectomy productive of voiding dysfunction manifested by 
urinary frequency resulting in voiding every four hours 
during the day and three to four times at night, and some 
urinary leakage  not requiring the use of absorbent 
materials.

4. Service-connected erectile dysfunction is not manifested 
by penile deformity.

5. Service-connected depression is manifested by occupational 
and social impairment resulting in reduced reliability and 
productivity due to depressed mood, constricted affect, 
disturbances of motivation, and monotone speech without 
impaired judgment or insight, suicidal or homicidal ideation, 
inappropriate thought content or expression, or delusions or 
hallucinations and represented by a Global Assessment of 
Functioning (GAF) score of 48.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2. The criteria for a rating of 10 percent, but no higher, 
for service-connected adenocarcinoma of the prostate status-
post radical suprapubic prostatectomy have been met for the 
period prior to February 9, 2009.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2009).

3. The criteria for a rating in excess of 20 percent for 
service-connected adenocarcinoma of the prostate status-post 
radical suprapubic prostatectomy from February 9, 2009 onward 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (2009).
4. The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7599- 7522 
(2009).

5. The criteria for a rating in excess of 50 percent for 
service-connected depression have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran withdrew his claims of 
entitlement to service connection for a right foot disorder, 
left foot disorder, right knee disorder, left knee disorder, 
tension in the jaw, and basal cell carcinoma, as well as 
whether severance of entitlement to Chapter 35 Dependents 
Education Assistance was proper.  As such, there remain no 
allegations of errors of fact or law for appellate 
consideration for these issues.  Accordingly, the Board does 
not have jurisdiction to review these claims.  These issues 
are, therefore, dismissed.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA must inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims, the information 
and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in May 2009 with regard to his rating 
claims for erectile dysfunction and depression, prior to the 
initial unfavorable rating decision issued in June 2009.  
However, the only VCAA letters to address the Veteran's 
rating claim for adenocarcinoma of the prostate were issued 
in July 2009 and September 2009, after the rating decision of 
November 2006. 

The Board notes that each of the VCAA letters issued informed 
the Veteran that he must show that his service-connected 
disabilities had increased in severity and of his and VA's 
obligations in submitting such evidence for consideration.  
Additionally, these letters informed the Veteran of the 
evidence necessary to establish disability ratings and 
effective dates as required by the Court in Dingess/Hartman.  
Therefore, these letters were fully compliant with VCAA 
required content.  

The Board acknowledges the untimeliness of the letters with 
regard to the Veteran's claim for an increased rating for 
service-connected adenocarcinoma of the prostate, but finds 
that no prejudice to the Veteran has resulted.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, the Board notes that, as a matter of law, providing 
the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007); citing Mayfield, 444 F.3d 1328, 
1328 (Fed. Cir. 2006).  A statement of the case (SOC) and 
supplemental SOC (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  
In the present case, subsequent to the July 2009 and 
September 2009 letters, the Veteran was provided with an 
SSOC, thereby rectifying any deficiency of timing of notice.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield, 444 F.3d.  Based on the above, the 
Board finds that further VCAA notice is not necessary prior 
to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's VA medical records, and 
the reports of August 2007 and May 2009 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claims.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claims.

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, each examiner documented 
the Veteran's subjective complaints and medical history, and 
evaluated the Veteran.  Thereafter, in the reports, they 
provided information sufficient in detail and relevance to 
the rating criteria to allow for determination of the 
appropriate disability rating.  The Board observes that the 
May 2009 examination reports state that the claims file was 
not available for review.  However, this factor alone does 
not render the examination inadequate.  See Nieves-Rodriguez, 
22 Vet. App. 295, 302 (2008).  In an increased rating claim, 
the current findings are most relevant to an equitable 
outcome.  As nothing suggests that the lack of a claims file 
resulted in the examiners documenting findings inconsistent 
with the medical history outlined in the claims file, the 
Board does not find the May 2009 VA examinations inadequate.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disabilities.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  In an increased rating case 
the present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board also notes that the Court has held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected 
disabilities.

Adenocarcinoma of the prostate and erectile dysfunction

The Veteran's service-connected adenocarcinoma of the 
prostate has been assigned a noncompensable rating prior to 
February 9, 2009 and a 20 percent rating from February 9, 
2009 onward pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7528 (2009).  His service-connected erectile dysfunction is 
rated noncompensable under the criteria of 38 C.F.R. § 
4.115b, Diagnostic Codes 7599-7522 (2009).  The Veteran 
contends that his symptomatology is worse than is 
contemplated under these ratings and that higher ratings 
should be assigned.  

By way of background, the Board notes that service connection 
for prostate cancer was granted in a November 2005 rating 
decision and a 100 percent disability evaluation was 
assigned.  Thereafter, the Veteran filed an appeal of the 
effective date for the grant of service connection, and in 
the process of reviewing the effective date claim, the RO 
determined that a clear and unmistakable error had been 
committed in the assignment of the 100 percent disability 
rating for the Veteran's prostate cancer, and a rating 
reduction to 0 percent was proposed in an April 2006 rating 
decision.  The Veteran was given the opportunity for a 
hearing in response to this proposed reduction, but instead 
chose to accept the reduction and submit evidence in support 
of a compensable rating.  The reduction was effected in a 
September 2006 rating decision, with an effective date of 
December 1, 2006.  The claim for a compensable rating for 
service-connected adenocarcinoma of the prostate was 
adjudicated in the November 2006 rating decision, which the 
Veteran timely appealed in December 2006, stating 
specifically that he was appealing the November 2006 rating 
decision.  A 20 percent rating evaluation was then assigned 
in a November 2009 rating decision, effective February 9, 
2009.  Although at times during the appeal period, the 
Veteran has questioned the reduction of his initial rating 
evaluation, he did not file a timely notice of disagreement 
with the September 2006 rating decision.  The first 
disagreement with the reduction and request for reinstatement 
was made in an October 2007 submission.  Therefore, the issue 
before the Board is simply entitlement to increased ratings 
for service-connected adenocarcinoma of the prostate both 
before and after February 9, 2009, and the propriety of the 
reduction is not before the Board for adjudication.  

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a 100 percent 
rating is assigned for malignant neoplasms of the 
genitourinary system.  A Note following Diagnostic Code 7528 
provides that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals as voiding dysfunction 
or renal dysfunction, whichever is predominant.  38 C.F.R. § 
4.115b.  A review of the record shows that the Veteran's 
primary complaints and symptoms reflect voiding dysfunction. 

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.

For urine leakage (continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence) a 20 percent rating is assignable for requiring 
the wearing of absorbent materials which must be changed less 
than 2 times per day.  A 40 percent rating is assignable for 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 60 percent rating is 
assignable for requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.

For urinary frequency a 10 percent rating is assignable for 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night.  A 20 percent rating 
is assignable for daytime voiding interval between one and 
two hours, or; awakening to void three to four times per 
night.  A 40 percent rating is assignable for daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.

For obstructed voiding, a 10 percent rating is assignable for 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of (1) Post void residuals greater than 150 cc; 
(2) Uroflowmetry, markedly diminished peak flow rate (less 
than 10 cc/sec); (3) Recurrent urinary tract infections 
secondary to obstruction; (4) Stricture disease requiring 
periodic dilatation every 2 to 3 months.  A 30 percent rating 
is assignable for urinary retention requiring intermittent or 
continuous catheterization.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2009), a 
compensable rating is only warranted in the presence of 
deformity of the penis with loss of erectile power.  Loss of 
erectile power is rated noncompensably otherwise, although 
special monthly compensation is available for loss of use of 
creative organ, which the Veteran receives.  The Board 
observes that treatment records disclose that the Veteran has 
experienced impotence since the surgery and has not 
benefitted from treatment.  However, no penile deformity is 
documented, and the May 2009 VA examiner specifically stated 
that examination of the genitals revealed no penile 
deformity.  Further, at his December 2009 hearing, the 
Veteran clearly denied having any deformity of the penis.  
Accordingly, there is no basis to grant a compensable rating 
for service-connected erectile dysfunction. 

Relevant to the Veteran's increased rating claim are various 
VA treatment records and the reports of August 2007 and May 
2009 VA examinations.  The Board notes that the Veteran 
underwent a prostatectomy in February 2004.  Post-surgical VA 
treatment records report that the Veteran's PSA levels have 
been undetectable.  These records also reflect complaints of 
urinary frequency and urgency with nocturia at least one to 
two times per night and feelings of not completely emptying 
the bladder.  No irritation or burning with urination was 
documented.  The Veteran denied wearing absorbent materials 
to deal with urinary leakage.

At the VA examination in August 2007, it was noted that he 
had done well with very few side effects, although the 
examiner noted marked erectile dysfunction.  Urinary stream 
was reported as good for the most part.  Nocturia every night 
was not documented, although the Veteran had noticed in the 
morning once every one to two weeks that slight leakage had 
occurred during the night.  Slight leakage was also stated to 
occur if he could not get to the bathroom rapidly or 
sometimes with a full bladder.  He indicated that he voided 
every 4 hours during the day.  

At the May 2009 VA examination, the Veteran reported nocturia 
three to four times per night and voiding intervals every 
four hours each day, but without hesitancy, narrowing of the 
stream, or dysuria.  He denied incontinence.  The examiner 
documented that the Veteran was impotent, but had suffered no 
urinary tract infection, bladder stone, or nephritis.  
Based on the above, the Board determines that a rating of 10 
percent, but no greater, for the period prior to February 9, 
2009.  Specifically, the Board notes that, although the 
August 2007 VA examination report did not document nocturia 
every night, urology treatment records from October 2006 show 
frequent complaints of nocturia at least one to two times per 
night.  Nocturia of three times per night was noted once, in 
October 2006.  The Board finds that such manifestations 
warrant a 10 percent rating, but no greater.  Even though 
nocturia of greater than two times per night was reported, 
the Board concludes that the Veteran's symptoms do not more 
closely approximate a rating in excess of 10 percent as this 
frequency of urination was documented once during this period 
with the records from the subsequent two years reporting 
nocturia of a maximum of two times per night.  Absent 
evidence of daytime voiding every two to three hours or less 
during the day, voiding four or more times per night, or the 
wearing of absorbent materials for urinary leakage, a rating 
in excess of 10 percent is not appropriate for the period 
prior to February 9, 2009.  

For the period from February 9, 2009 onward, the Board finds 
that a rating in excess of 20 percent is not warranted.  This 
rating contemplates voiding more than two, but not more than 
four times per night and not more often than every four hours 
per day.  Voiding three times per night was reported in a 
February 9, 2009 VA treatment record and then nocturia of 
four times per night was reported at the May 2009 VA 
examination.  Therefore, the Board concludes that the 
Veteran's symptoms more closely approximated a 20 percent 
rating as of February 9, 2009 and then fully met the criteria 
for such rating as of the May 2009 VA examination.  However, 
A rating in excess of 20 percent requires voiding frequency 
of every one to two hours per day or five or more times per 
night, and the record does not demonstrate that such 
frequency existed at any time during the appeal period.  
Thus, a rating of 10 percent, but not greater, is granted for 
service-connected
adenocarcinoma of the prostate status-post radical suprapubic 
prostatectomy prior to February 9, 2009, and a rating in 
excess of 20 percent for service-connected
 adenocarcinoma of the prostate status-post radical 
suprapubic prostatectomy is denied for the period from 
February 9, 2009 onward. 


Depression

The Veteran's service-connected depression is assigned a 50 
percent rating evaluation, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2009).  The Veteran contends that his 
symptomatology is worse than is contemplated under such 
rating, and that a higher rating should, therefore, be 
assigned.  

The regulations establish a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestations of particular symptoms.  
However, the use of the phrase "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve only as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV). 

The criteria for a 50 percent rating are:

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo- type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Relevant medical evidence includes the report of a May 2009 
VA examination and VA mental health treatment records.  At 
the VA examination, the Veteran reported that the last two 
years had been stressful because his work as a general 
contractor had ceased due to no houses being built.  He 
indicated having little motivation and energy and estimated 
that his sleep was frequently interrupted, resulting in him 
only getting about two hours of sleep per night.  The Veteran 
denied having a social life and reported few relationships 
and endorsed isolating himself from others.  He also endorsed 
having suicidal thoughts, but no intent.  He lived with his 
son and daughter-in-law and their three children, and 
reported that he enjoyed spending time and taking care of his 
grandchildren.  The Veteran also stated that he had frequent 
contact with his mother.  Physical activities included doing 
chores and occasionally playing golf with a buddy.  

The examiner noted that the Veteran's hygiene and grooming 
were appropriate.  Speech was described as monotone; thoughts 
were coherent and goal-directed, and thought content was 
relevant.  No psychotic symptoms were observed.  Mood was 
depressed and affect was constricted.  Judgment was 
appropriate and insight was good.  The examiner assigned a 
GAF score of 48.

The Board observes that the Veteran periodically seeks VA 
psychiatric treatment, but these records do not reflect 
subjective complaints or objective findings demonstrative of 
a more severe disability than described above.  Based on this 
evidence, the Board finds that a rating in excess of 50 
percent is not warranted for the Veteran's service-connected 
depression.  He does not meet the criteria for a rating in 
excess of 50 percent in that although he has social 
impairment due to isolation, his employment is impaired by 
external economic factors, and his family relationships 
appear intact.  Additionally, he exhibited no deficiencies of 
judgment or thinking, his speech was not illogical or 
irrelevant, and he did not neglect his personal hygiene and 
appearance.  Further, although he endorsed depression, he 
indicated that the severity of the depression fluctuated, 
that is, was not continuous, and it did not interfere with 
his activities of daily living.  Finally, he denied suicidal 
intent or intent to harm others.  Thus, the Veteran does not 
display symptoms typical of a rating in excess of 50 percent 
and the symptoms he does present do not result in the 
occupational and social impairment of work, social, and 
family relationships contemplated by such a rating.  
Accordingly, the Board determines that the criteria for a 
rating in excess of 50 percent for service-connected 
depression have not been met, and the claim is denied. 

Other considerations

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
ratings in excess of 10 percent prior to February 9, 2009 and 
20 percent from February 9, 2009 onward for service-connected 
adenocarcinoma of the prostate and 50 percent for service-
connected depression.  Therefore, claims for ratings in 
excess of those assigned must be denied.

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2009).  In the present case, the Board finds no evidence 
that the Veteran's service-connected adenocarcinoma of the 
prostate status post radical suprapubic prostatectomy, 
erectile dysfunction, or depression presents such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  His 
symptoms are fully contemplated by the rating schedule.  
Therefore, the Board determines that further consideration of 
an extraschedular rating is not warranted.  

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court held that a TDIU claim is part and parcel of an 
increased-rating claim when raised by the record.  The Board 
has jurisdiction to consider the Veteran's possible 
entitlement to a TDIU rating in this circumstance when the 
TDIU issue is raised by assertion or reasonably indicated by 
the evidence and is predicated at least in part on the 
severity of the service-connected disability in question, 
regardless of whether the RO has expressly addressed this 
additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 
Vet. App. 324 (1991).  In this case, the Veteran filed a 
claim for a TDIU rating, which was denied by the RO in the 
February 2010 rating decision.  Nevertheless, in light of the 
Court's decision in Rice, the Board must adjudicate that 
issue as part of the claim for an increased rating for the 
service-connected disability.  Id.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. 
Principi, 15 Vet. App. 1 (2001).  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  For 
purposes of calculating the percentage requirements of one 60 
percent disability, or one 40 percent disability, the 
following disabilities will be considered one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.

The record does not demonstrate that the Veteran currently 
meets the threshold criteria for a TDIU rating.  Although he 
has had one rating evaluation of 50 percent for depression 
from October 23, 2007, his combined rating evaluation is only 
60 percent, as of February 9, 2009, when his rating for 
service-connected adenocarcinoma of the prostate was 
increased to 20 percent.  Further, the record does not 
establish that his service-connected disabilities alone 
render him unemployable, as discussed by the May 2009 VA 
examiners both opined that the Veteran was employable, and 
the Board again notes that the Veteran indicated that his 
lack of employment was due to external economic factors.  
Therefore, the Board also concludes that consideration of an 
extraschedular TDIU rating is not warranted. 


ORDER

The issue of entitlement to service connection for a right 
foot disorder is dismissed.

The issue of entitlement to service connection for a left 
foot disorder is dismissed.

The issue of entitlement to service connection for a right 
knee disorder is dismissed.

The issue of entitlement to service connection for a left 
knee disorder is dismissed.

The issue of entitlement to service connection for tension in 
the jaw is dismissed.

The issue of entitlement to service connection for basal cell 
carcinoma is dismissed.

The issue of whether the severance of entitlement to Chapter 
35 Dependents Educational Assistance was proper is dismissed.

A rating of 10 percent, but no greater, for service-connected 
adenocarcinoma of the prostate status post radical suprapubic 
prostatectomy is granted for the period prior to February 9, 
2009.

A rating in excess of 20 percent for service-connected 
adenocarcinoma of the prostate status post radical suprapubic 
prostatectomy is denied for the period from February 9, 2009 
onward.

A compensable rating for service-connected erectile 
dysfunction is denied.  

A rating in excess of 50 percent for service-connected 
depression is denied.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is warranted with respect to the 
Veteran's service connection claims.  Specifically, the Board 
notes that, although the Veteran was afforded a VA 
audiological examination in April 2009, this examination was 
inadequate for rating purposes.  Barr at 312.  In this 
regard, the Board observes that the examiner did not offer an 
opinion as to the etiology of the Veteran's bilateral hearing 
loss and only stated that the etiology of the Veteran's 
tinnitus could not be determined without resorting to 
speculation.  The latter statement does not legally 
constitute an opinion, positive or negative.  Thus, a remand 
is necessary so that the Veteran can be afforded another VA 
audiological examination and adequate opinions can be 
obtained as to the etiology of the Veteran's bilateral 
hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for a VA 
audiological examination in order to 
ascertain the existence and etiology of 
his claimed bilateral hearing loss and 
tinnitus.  The claims file should be 
made available for review, to include a 
copy of this REMAND, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

a)	IS it more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that the Veteran's 
claimed bilateral hearing loss is 
causally or etiologically related 
to his in-service noise exposure 
or is otherwise related to his 
military service?

b)	Is it more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that the Veteran's 
claimed tinnitus is causally or 
etiologically related to his in-
service noise exposure or is 
otherwise related to his military 
service?
		
A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraph, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
November 2009 supplemental statement of 
the case.  If any claim remains denied, 
the Veteran and his representative 
should be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


